UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-1707


FOREST CAPITAL, LLC,

                     Plaintiff - Appellee,

              v.

DAVID PEARSALL,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
Frederick Motz, Senior District Judge. (1:14-cv-01670-JFM)


Submitted: April 24, 2017                                          Decided: May 1, 2017


Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Pearsall, Appellant Pro Se. Jeremy Stuart Friedberg, LEITESS FRIEDBERG PC,
Owings Mills, Maryland; Pierce C. Murphy, LEITESS FRIEDBERG PC, Baltimore,
Maryland; Jeffrey A. Wurst, RUSKIN MOSCOU FALTISCHEK, PC, Uniondale, New
York, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Pearsall seeks to appeal the district court’s order granting Forest Capital,

LLC’s motion for partial summary judgment. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). Because Forest Capital’s claim for tortious interference with

contract remains pending in the district court, the order Pearsall seeks to appeal is neither

a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss

the appeal for lack of jurisdiction and deny as moot Pearsall’s motion for summary

disposition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2